Appeal by the claimant from a decision of the Workers’ Compensation Board, .filed March 13, 1979, which affirmed a Workers’ *721Compensation Law Judge’s decision filed March 31, 1978, disallowing the claim finding that claimant did not sustain an accident arising out of and in the course of employment and that notice was untimely. The majority of the board found "Based on the evidence in the record and testimony, no accident arising out of and in the course of employment.” There is substantial evidence to sustain the determination of the board majority. The board’s resolution of questions of credibility and the weight to be given the testimony may not be disturbed if supported by substantial evidence (Matter of Young v Henry M. Young, Inc., 56 AD2d 941; Matter of Sugnet v Hanna Furnace Corp., 33 AD2d 1064). Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.